This Cause coming this day to be heard before this Court in the presence of Council learned in the Law on both sides and this day fully considered by this Court It is the Opinion of this Court That the charge in the Increase Cloathing taxes etc. of the said Slaves being valued and compared with the Interest of the ninety pounds lent by the Defendants husband to the Complainants wife for value put in possession may be an equal ballance And that three hundred and sixty pounds of the present currency is of equal value to the said ninety pounds ready money lent according to the difference of Exchange Whereupon this Court doth Decree and accordingly order That the Defendant on Fryday next by ten of the Clock in the forenoon at farthest before this *319Court deliver to the Complainant all and every the Slaves sued for and mentioned in the Complainants Bill He the Complainant then paying  down the said summe of three hundred and sixty pounds present currency And it is further Ordered that each party pay their own Costs.
Intr
J. Skene Register